DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 05, 2020has been entered.

In response to Applicant’s claims filed on June 05, 2020, claims 1-16 are now pending for examination in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al. (US Pub. No. 20180315141) in view of Wedig et al. (US Pub. No. 20180293864).

With respect to claim 1, Hunn et al. teaches a system, comprising: 

a processor (“processing engine,” See Paragraph 105) configured to:

store sensor data from one or more sensors associated with a building on a blockchain at a predetermined storage frequency (“IoT sensor data,” See Paragraph 109 and “smart buildings` that use IoT/network-connected sensors and edge computing devices, etc.),” See Paragraph 41);

generate a risk assessment of one or more of a sensor and the building, based on the sensor data from the one or more sensors which is accessed from the blockchain (“predict contract status using the current contract state and/or enterprise state and/or external data (e.g. weather, currency exchange rates, etc.). By frequently assessing state, a dynamic assessment of risk modeling, optimization change(s), and other operations may be achieved,” See Paragraph 37);

determine that one or more of a risk associated with the building and an occupancy of the building has changed based on the risk assessment (“Use of such data may be contextualized for a given contract to improve optimization, e.g. taking into account the nature of the contract itself, its subject matter and characteristics (such as building location, size, occupancy rate, etc.),” See Paragraph 41).  Hunn et al. does not disclose increase the predetermined storage.
However, Wedig et al. teaches increase the predetermined storage frequency based on the determined change to one or more of the risk associated with the building and the occupancy of the building (“database 350 may be configured to be scalable or expandable to accommodate increased storage needs,” See Paragraph 102); and

store sensor data from the one or more sensors associated with the building at the increased predetermined storage frequency (“The analytics system 355 continuously monitors and processes incoming sensor data to detect undesirable conditions and threats based on past and current sensor data. The analytics system 355 may also be configured to establish and continuously update "normal" environmental conditions within the building 105 to detect the undesirable conditions and threats,” See Paragraph 103 and “transmit the sensor data received from the sensors 140, 145, 150, 155, 160, and 165 to the server” See Paragraph 36).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hunn et al. (business intelligence) with Wedig et al. (monitoring a building).  This would have provided better building monitoring by collecting and analyzing data for better predicting risk pertaining to buildings.  See We dig et al. Paragraphs 6-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment. 

The Hunn et al. reference as modified by Wedig et al. teaches all the limitations of claim 1.  With respect to claim 2, Wedig et al. teaches the system of claim 1, wherein the processor is further configured to increase the predetermined storage frequency at which new sensor data from the one or more sensors is added to the blockchain based on an increase in occupancy of the building (“database 350 may be configured to be scalable or expandable to accommodate increased storage needs,” See Paragraph 102).


stop operation of the one or more sensors (“monitoring using the building monitoring system is to stop,” See Paragraph 150); and

request a software or firmware update for the one or more sensors (“creating, managing, and updating the building monitoring system 100,” See Paragraph 242).

The Hunn et al. reference as modified by Wedig et al. teaches all the limitations of claim 1.  With respect to claim 4, Wedig et al. teaches the system of claim 1, wherein the processor is configure configured to receive a request for the risk assessment from a computing system of one or more of a tenant, an owner, a landlord, a manager, a maintenance contractor, and a construction contractor (“an employee that executed a purchase order under a contract may be notified of events that occur in respect of that purchase order by virtue of data updates through a contract management platform in respect of that contract/purchase order (e.g. data added to the graph that are related to the purchase order). Notifications may occur through a notification engine or module of a contract management platform or other appropriate mechanism (e.g. via API to external resources providing notifications). Thirdly, data may be used for internal audits (regulatory, performance, risk management (ERM) etc.),” See Paragraph 90).
The Hunn et al. reference as modified by Wedig et al. teaches all the limitations of claim 1.  With respect to claim 5, Wedig et al. teaches the system of claim 1, wherein the processor is configured to 

The Hunn et al. reference as modified by Wedig et al. teaches all the limitations of claim 1.  With respect to claim 6, Wedig et al. teaches the system of claim 1, wherein processor is configured to generate a risk assessment of a sensor including a value representing a degree of concern with a sensor reading from the sensor (“the analytics system 355 may also predict threat patterns. For example, the analytics system 355 may determine fire patterns, such as how a fire is spreading, how fast it is spreading, which areas are more vulnerable to catching fire, etc. based upon sensor data received from various the sensors 110 within the building 105, and by aggregating and analyzing the information in that sensor data, See Paragraph 143”).

The Hunn et al. reference as modified by Wedig et al. teaches all the limitations of claim 1.  With respect to claim 7, Wedig et al. teaches the system of claim 1, wherein the processor is configured to generate a risk assessment of the building including a value representing a concern with use of the building (“the analytics system 355 may also predict threat patterns. For example, the analytics system 355 may determine fire patterns, such as how a fire is spreading, how fast it is spreading, which areas are more vulnerable to catching fire, etc. based upon sensor data received from various the sensors 110 within the building 105, and by aggregating and analyzing the information in that sensor data, See Paragraph 143”).

With respect to claim 8, Hunn et al. teaches a method, comprising:


generating a risk assessment of one or more of a sensor and the building, based on the sensor data from the one or more sensors which is accessed from the blockchain (“predict contract status using the current contract state and/or enterprise state and/or external data (e.g. weather, currency exchange rates, etc.). By frequently assessing state, a dynamic assessment of risk modeling, optimization change(s), and other operations may be achieved,” See Paragraph 37);

determining that one or more of a risk associated with the building and an occupancy of the building has changed based on the risk assessment (“Use of such data may be contextualized for a given contract to improve optimization, e.g. taking into account the nature of the contract itself, its subject matter and characteristics (such as building location, size, occupancy rate, etc.),” See Paragraph 41).  Hunn et al. does not disclose increase the predetermined storage.
However, Wedig et al. teaches increasing the predetermined storage frequency based on the determined change to one or more of the risk associated with the building and the occupancy of the building (“database 350 may be configured to be scalable or expandable to accommodate increased storage needs,” See Paragraph 102); and

storing sensor data from the one or more sensors associated with the building at the increased predetermined storage frequency (“The analytics system 355 continuously monitors and processes incoming sensor data to detect undesirable conditions and threats based on past and current sensor data. The analytics system 355 may also be configured to establish and continuously update "normal" 

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hunn et al. (business intelligence) with Wedig et al. (monitoring a building).  This would have provided better building monitoring by collecting and analyzing data for better predicting risk pertaining to buildings.  See We dig et al. Paragraphs 6-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment. 


With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.



With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Hunn et al. teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:

storing sensor data from one or more sensors associated with a building on a blockchain at a predetermined storage frequency (“IoT sensor data,” See Paragraph 109 and “smart buildings` that use IoT/network-connected sensors and edge computing devices, etc.),” See Paragraph 41);

generating a risk assessment of one or more of a sensor and the building, based on the sensor data from the one or more sensors which is accessed from the blockchain (“predict contract status using the current contract state and/or enterprise state and/or external data (e.g. weather, currency exchange rates, etc.). By frequently assessing state, a dynamic assessment of risk modeling, optimization change(s), and other operations may be achieved,” See Paragraph 37);

determining that one or more of a risk associated with the building and an occupancy of the building has changed based on the risk assessment (“Use of such data may be contextualized for a given contract to improve optimization, e.g. taking into account the nature of the contract itself, its subject matter and characteristics (such as building location, size, occupancy rate, etc.),” See Paragraph 41).  Hunn et al. does not disclose increase the predetermined storage.


storing sensor data from the one or more sensors associated with the building at the increased predetermined storage frequency (“The analytics system 355 continuously monitors and processes incoming sensor data to detect undesirable conditions and threats based on past and current sensor data. The analytics system 355 may also be configured to establish and continuously update "normal" environmental conditions within the building 105 to detect the undesirable conditions and threats,” See Paragraph 103 and “transmit the sensor data received from the sensors 140, 145, 150, 155, 160, and 165 to the server” See Paragraph 36).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hunn et al. (business intelligence) with Wedig et al. (monitoring a building).  This would have provided better building monitoring by collecting and analyzing data for better predicting risk pertaining to buildings.  See We dig et al. Paragraphs 6-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment. 

The Hunn et al. reference as modified by Wedig et al. teaches all the limitations of claim 15.  With respect to claim 16, Wedig et al. teaches the he non-transitory computer-readable medium of claim 15, wherein the processor is further configured to perform one or more of:



With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 5, because claim 18 is substantially equivalent to claim 5.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 6, because claim 19 is substantially equivalent to claim 6.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


increasing the predetermined storage frequency based on the determined change to one or more of the risk associated with the building and the occupancy of the building.”  Examiner has added Hunn et al. to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170006135 is directed to SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM:   [0566] the data integrator module 3202 may frequently process interval data from millions or more of sensors and meters (e.g., digital sensors and meters). To receive data, the application server 3200 may provide a consistent secured web service API (e.g., REST). Integration can be carried out in an asynchronous batch or real-time mode. The data integrator module 3202 may incorporate real-time and batch data. As just one example, with respect to the energy industry and the utilities sector in particular, such real-time and batch data can come from, for example, utility customer systems, building characteristic systems, industry-standard benchmark systems, utility energy conservation measures and rebate databases, utility enterprise systems, MDM, and utility operational systems.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS E ALLEN/Examiner, Art Unit 2154